Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. _________________

 CHRISTINA VALDES,

         Plaintiff,

 v.

 THE WEEKLY MEDIA GROUP, LLC and
 WEEKLY NEWS CORP. d/b/a or a/k/a
 KEYS WEEKLY MEDIA, MARATHON
 WEEKLY, KEYS WEEKLY, KEY WEST
 WEEKLY, UPPER KEYS WEEKLY,

       Defendants.
 ______________________________                     |

                                               COMPLAINT

         COMES NOW, Plaintiff, CHRISTINA VALDES (“VALDES ”) files this Complaint

 and sues Defendants, THE WEEKLY MEDIA GROUP, LLC (“WEEKLY MEDIA”) and

 WEEKLY NEWS CORP. d/b/a or a/k/a KEYS WEEKLY MEDIA, MARATHON WEEKLY,

 KEYS WEEKLY, KEY WEST WEEKLY, UPPER KEYS WEEKLY (“WEEKLY NEWS”)

 (collectively, with WEEKLY MEDIA and WEEKLY NEWS referred to as, “KEYS

 WEEKLY”) for violation of the Pregnancy Discrimination Act, 42 U.S.C. § 2000, et seq.

 (“PDA”) and the Florida Civil Rights Act of 1992, Fla. Stat. Chap. 760.01, et seq. (“FCRA”)

 and, in support, she alleges as follows:




                                                        1
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 2 of 16




                                      JURISDICTION & VENUE

         1.       This is an action brought to remedy unlawful employment practices by the

 Defendants pursuant to the PDA and FCRA.

         2.       This court has federal question jurisdiction and supplementary jurisdiction

 pursuant to 28 U.S.C. §§ 1331, 1332 and 1365.

         3.       VALDES is sui juris and is a resident of this District.

         4.       KEYS WEEKLY employed Plaintiff in this judicial district and continues to

 do business here.

         5.       VALDES worked for KEYS WEEKLY in this District.

         6.       All actions relevant to this Complaint occurred in this District.

                                     CONDITIONS PRECEDENT

         7.       All conditions precedent have been satisfied or have been waived,

 including the dual filing of Charges of Discrimination with the EEOC and FCHR.

                                      GENERAL ALLEGATIONS

         8.       KEYS WEEKLY is an “employer” within the meaning of the PDA and

 FCRA.

         9.       At all relevant times, VALDES was pregnant.

         10.      VALDES began working at KEYS WEEKLY on or about February 3, 2020,

 as a “Sales & Relationship Management Specialist”.




                                                       2
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 3 of 16




         11.      VALDES’ primary job duties were to develop clientele for the various

 newspaper publications of KEYS WEEKLY.

         12.      VALDES’ primary territory was throughout the Florida Keys.

         13.      By all accounts, VALDES performed her duties well and was told by KEYS

 WEEKLY that VALDES was one of their “best” salespeople.

         14.      On or about July of 2020, VALDES told both Jason Koler, and Eric “Britt”

 Myers, the President and Vice President of the Defendants, that she was pregnant with

 her third child, due in January 2021.

         15.      Then, on September 8, 2020, Mr. Myers fired VALDES via a Zoom video-

 conference call and cited that it was because the KEYS WEEKLY could not afford her

 salary, which was $50,000 annually.

         16.      Mr. Myers also provided VALDES with a letter of recommendation dated

 September 10, 2020. See Exhibit “A”.

         17.      That very day, KEYS WEEKLY posted ads for positions at KEYS WEEKLY

 for the job duties VALDES performed and at a higher salary—despite KEYS WEEKLY’s

 excuse that it purportedly could not afford VALDES’ salary. See Composite Exhibit “B”.

         18.      Moreover, upon information and belief, KEYS WEEKLY has since hired

 another woman—who is not pregnant-- to perform the same or substantially the same

 duties VALDES performed.




                                                       3
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 4 of 16




                                           ATTORNEY’S FEES

         19.      As a result of KEYS WEEKLY’s unjust, unlawful, and wrongful treatment

 of her, VALDES has retained the undersigned law firm and has agreed to pay it

 reasonable attorneys’ fees.

                   COUNT I: DISCRIMINATION IN VIOLATION OF PDA
                               AGAINST WEEKLY MEDIA

         20.      VALDES re-adopts, incorporates by reference, and re-alleges Paragraphs 1

 to 19, as though fully set forth herein.

         21.      At all relevant times, VALDES was pregnant.

         22.      WEEKLY MEDIA terminated VALDES’s employment shortly after she

 informed it she was pregnant.

         23.      WEEKLY MEDIA’s reason for firing VALDES was pretextual.

         24.      WEEKLY MEDIA replaced VALDES with a non-pregnant woman.

         25.      As a direct and proximate result of the intentional violations of the PDA by

 WEEKLY MEDIA, VALDES has been injured. Her injuries include, but are not limited

 to, back pay, front pay, compensatory damages, and humiliation.

         26.      WEEKLY MEDIA’s violation of the anti-discriminatory provisions of the

 PDA was willful and in direct contravention of the PDA.

         WHEREFORE, as to Count I, CHRISTINA VALDES respectfully requests that the

 Court enter Judgement against WEEKLY MEDIA, jointly and severally, and award her



                                                       4
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 5 of 16




 back pay, front pay or reinstatement, compensatory damages, punitive damages, interest,

 attorneys’ fees, costs and any other such relief this Court deems just and equitable.

                 COUNT II: DISCRIMINATION IN VIOLATION OF FCRA
                              AGAINST WEEKLY MEDIA

         27.      VALDES re-adopts, incorporates by reference, and re-alleges Paragraphs 1

 to 19, as though fully set forth herein.

         28.      At all relevant times, VALDES was pregnant.

         29.      WEEKLY MEDIA terminated VALDES’s employment shorty after she

 informed it she was pregnant.

         30.      WEEKLY MEDIA’s reason for firing VALDES was pretextual.

         31.      WEEKLY MEDIA replaced VALDES with a non-pregnant woman.

         32.      As a direct and proximate result of the intentional violations of the FCRA

 by WEEKLY MEDIA, VALDES has been injured. Her injuries include, but are not limited

 to, back pay, front pay, compensatory damages, and humiliation.

         33.      WEEKLY MEDIA’s violation of the anti-discriminatory provisions of the

 FCRA was willful and in direct contravention of the FCRA.

         WHEREFORE, as to Count II, CHRISTINA VALDES respectfully requests that this

 Court enter Judgment against WEEKLY MEDIA, jointly and severally, and award her

 back pay, front pay or reinstatement, compensatory damages, punitive damages, interest,

 attorneys’ fees, costs and any other such relief this Court deems just and equitable.



                                                       5
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 6 of 16




                      COUNT III: DISCRIMINATION IN VIOLATION OF PDA
                                   AGAINST WEEKLY NEWS

         34.      VALDES re-adopts, incorporates by reference, and re-alleges Paragraphs 1

 to 19, as though fully set forth herein.

         35.      At all relevant times, VALDES was pregnant.

         36.      WEEKLY NEWS terminated VALDES’s employment shortly after she

 informed it she was pregnant.

         37.      WEEKLY NEWS’ reason for firing VALDES was pretextual.

         38.      WEEKLY NEWS replaced VALDES with a non-pregnant woman.

         39.      As a direct and proximate result of the intentional violations of the PDA by

 WEEKLY NEWS, VALDES has been injured. Her injuries include, but are not limited to,

 back pay, front pay, compensatory damages, and humiliation.

         40.      WEEKLY NEWS’ violation of the anti-discriminatory provisions of the

 PDA was willful and in direct contravention of the PDA.

         WHEREFORE, as to Count III, CHRISTINA VALDES respectfully requests that

 the Court enter Judgment against WEEKLY NEWS, jointly and severally, and award her

 back pay, front pay or reinstatement, compensatory damages, punitive damages, interest,

 attorneys’ fees, costs and any other such relief this Court deems just and equitable.




                                                       6
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 7 of 16




                     COUNT IV: DISCRIMINATION IN VIOLATION OF FCRA
                                  AGAINST WEEKLY NEWS

         41.      VALDES re-adopts, incorporates by reference, and re-alleges Paragraphs 1

 to 19, as though fully set forth herein.

         42.      At all relevant times, VALDES was pregnant.

         43.      WEEKLY NEWS terminated VALDES’s employment shortly after she

 informed it she was pregnant.

         44.      WEEKLY NEWS’ reason for firing VALDES was pretextual.

         45.      WEEKLY NEWS replaced VALDES with a non-pregnant woman.

         46.      As a direct and proximate result of the intentional violations of the FCRA

 by WEEKLY NEWS, VALDES has been injured. Her injuries include, but are not limited

 to, back pay, front pay, compensatory damages, and humiliation.

         47.      WEEKLY NEWS’ violation of the anti-discriminatory provisions of the

 FCRA was willful and in direct contravention of the FCRA.

         WHEREFORE, as to Count IV, CHRISTINA VALDES respectfully requests that

 the Court enter Judgment against WEEKLY NEWS, jointly and severally, and award her

 back pay, front pay or reinstatement, compensatory damages, punitive damages, interest,

 attorneys’ fees, costs and any other such relief this Court deems just and equitable.




                                                       7
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 8 of 16




                                        JURY TRIAL DEMAND

         Plaintiff, CHRISTINA VALDES, demands a trial by jury on all issues so triable.

 Dated: September 7, 2021                                   Respectfully submitted,



                                                    By:     /s/ Gina Cadogan
                                                            GINA MARIE CADOGAN
                                                            Fla Bar No: 177350
                                                            Cadogan Law
                                                            300 S. Pine Island Road, Suite 107
                                                            Plantation, FL 33324
                                                            Telephone: 954.606.5891
                                                            Facsimile: 877.464.7316
                                                            Email: gina@cadoganlaw.com
                                                            Email: kathy@cadoganlaw.com




                                                       8
   CADOGAN LAW | 300 S. PINE ISLAND ROAD, SUITE 107 | PLANTATION, FL 33324 | T: 954.606.5891 | F: 877.464.7316
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 9 of 16




                               EXHIBIT A
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 10 of 16
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 11 of 16




                                EXHIBIT B
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 12 of 16
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 13 of 16
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 14 of 16
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 15 of 16
Case 4:21-cv-10091-JLK Document 1 Entered on FLSD Docket 09/07/2021 Page 16 of 16
